Citation Nr: 0115476	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-16 704	)	DATE
	)
	)


THE ISSUE

Whether a July 1999 decision of the Board of Veterans' 
Appeals granting an earlier effective date of February 23, 
1993, for a 100 percent rating for post-traumatic stress 
disorder (PTSD) should be revised or reversed on the grounds 
of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The moving party served on active duty from June 1967 to 
February 1970 and from September 1971 to July 1974.

In July 2000 the moving party filed a "[m]otion for revision 
of Board of Vetearns Appeals Hearing Officer decision 1993 
based on Clear and Unmistakable Error".  Attached to the 
moving party's motion was a July 1999 Board decision granting 
the moving party an earlier effective date of February 23, 
1993, for a 100 percent schedular rating for PTSD (also in 
this decision the Board granted the moving party eligibility 
for Dependents' Educational Assistance under the provisions 
of 38 U.S.C. Chapter 35).  Later, in November 2000, the 
moving party's representative submitted written argument on 
the issue of clear and unmistakable error in the July 1999 
Board decision.  The Board thus construes the moving party's 
July 2000 motion as a motion for revision or reversal of the 
July 1999 Board decision based on clear and unmistakable 
error.  Accordingly, the Board will exercise its authority 
under 38 U.S.C.A. § 7111 to review or revise a prior decision 
of the Board on the grounds of clear and unmistakable error.  



FINDINGS OF FACT

1.  On July 21, 1999, the Board of Vetearns' Appeals granted 
the moving party's claim for an earlier effective date for a 
100 percent schedular rating for PTSD, assigning February 23, 
1993, as the effective date.

2.  In July 2000, a motion for revision of the July 1999 
Board decision as to the earlier effective date issue was 
filed based on clear and unmistakable error.

3.  The Board's July 1999 decision assigning an earlier 
effective date of February 23, 1993, for a 100 percent rating 
for PTSD does not contain an error of fact or of law which, 
had it not been made, would have manifestly changed the 
outcome of this claim.


CONCLUSION OF LAW

The criteria for revision of the Board's July 1999 decision 
which granted an earlier effective date of February 23, 1993, 
for the assignment of a 100 percent rating for PSTD based on 
clear and unmistakable error have not been met.  38 U.S.C.A. 
§ 7111 (West 1991); 38 C.F.R. § 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Briefly, in April 1988 the RO granted the moving party's 
claim for PTSD and assigned a 10 percent rating.  In July 
1992, the Board denied a rating in excess of 10 percent for 
the service-connected PTSD from November 1989 to August 1991, 
and a rating in excess of 30 percent for PTSD thereafter.  In 
October 1992 the moving party filed a claim for an increased 
rating for PTSD.  This claim was denied by the RO in November 
1992 and the moving party was provided notice of this 
decision.  In a January 1993 statement, the moving party's 
representative said that he was enclosing evidence in support 
of the claim of entitlement to a total rating based on 
individual unemployability.  

On file is a VA psychiatric examination report dated in 
February 23, 1993.  The report notes that the moving party 
had short-term memory impairment, hypervigilance and an 
exaggerated startle response, and was not capable of managing 
his finances due to his poor memory.  A February 1993 
statement from Peter Carson, Ph.D., noted that the moving 
party attended weekly Vietnam Veteran group therapy sessions, 
had been diagnosed as having PTSD that was both chronic and 
severe, and was unemployable.

In March 1993 the moving party filed a claim for an increased 
rating for PTSD.  He attended a hearing on this matter at the 
RO in October 1993.  In December 1993, the RO increased the 
PTSD rating from 30 to 70 percent effective October 1, 1992.  

In March 1997 the RO increased the moving party's PTSD rating 
from 70 to 100 percent effective October 23, 1996.  At a RO 
hearing in February 1998, the moving party's representative 
relayed his and the moving party's contention that the 
assigned global of assessment functioning (GAF) score of 40 
in 1995 was indicative of a 100 percent rating back to 1995.

In a July 1999 Board decision, the Board granted an earlier 
effective date of February 23, 1993, for a 100 rating for 
PTSD.  In doing so, the Board found that the February 23, 
1993, VA examination report constituted an informal claim for 
an increased rating for PTSD. 

II.  Analysis

A decision issued by Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (2000).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West Supp. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2000).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

The moving party and his representative contend that the July 
1999 Board decision is erroneous in not granting an effective 
date earlier than February 23, 1993 for a 100 percent rating 
for PTSD.  With this said, it is not clear what the moving 
party and his representative think the effective date should 
be.  While they asserted at a RO hearing in February 1998 
that the 100 percent rating should date back to 1995 at which 
time the moving party was assigned a GAF score of 40 by a VA 
examiner, the 1999 Board decision granted an even earlier 
effective date back to 1993.  

The regulation governing the assignment of an effective date 
for an award of increased compensation is contained in 38 
C.F.R. § 3.400(o)(2) (2000), which provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date otherwise, the 
effective date will be the date of VA receipt of the claim.  
See also 38 U.S.C.A. § 5110(b)(2) (West 1991) (to the same 
effect).

As a starting point of review, the facts show that in July 
1992 the Board issued a decision denying the moving party's 
claim for a rating greater than 30 percent for PTSD.  This 
decision is final.  See 38 C.F.R. § 20.1100 (2000).  
Thereafter, in November 1992, the RO informed the moving 
party that it was continuing his 30 percent rating for PTSD.  
The moving party was advised of this decision in November 
1992, but did not appeal.  It too is final.  See 38 C.F.R. 
§ 20.1103.  Since new claims for an increase may not be 
adjudicated on the same factual basis as existed when the 
prior final decisions were entered, the Board must look to 
claims filed after the November 1992 RO decision. 

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  In certain 
circumstances, the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  These 
provisions apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2000).

The earliest evidence showing the moving party's  intent to 
file an increased rating claim for PTSD following the 
November 1992 rating decision consists of two statements (VA 
Forms 21-4138) dated in March 1993.  In one statement the 
moving party said that he underwent a VA examination in 
February 1993 and requested that consideration be given to an 
"upgrade in compensation" if warranted.  In the other 
statement, he asked for any assistance that could be given 
pertaining to his claim for an increased rating for PTSD.

The only other statement on file prior to the moving party's 
March 1993 statement is a January 1993 statement from his 
representative, along with attachments from a former 
employer, regarding a claim for a TDIU due to the service-
connected disabilities.  As there is no indication from this 
statement of an intent by the moving party to file an 
increased rating claim for PTSD, it was not error for the 
Board to not have relied upon this statement as constituting 
such a claim.  The United States Court of Appeals for 
Veterans Claims, in Colayong v. West, 12 Vet. App. 524, 537 
(1999) (citing Vettese v. Brown, 7 Vet. App. 31, 34 (1994)), 
noted that a TDIU rating claim is separate and distinct from 
a schedular-rating increase claim.  

In conjunction with the March 1993 claim filed by the moving 
party, the Board in 1999 relied upon the provisions of 38 
C.F.R. § 3.157 to find that a February 23, 1993, VA 
psychiatric examination report constituted an informal claim 
for an increased rating for PTSD.  Since there have not been 
any VA records earlier than February 23, 1993, that have been 
discovered subsequent to the November 1992 RO decision, an 
earlier date of claim under the provisions of 38 C.F.R. 
§ 3.157 is not feasible. 

Not only did the Board in 1999 determine that the February 
23, 1993, VA examination report constituted an informal claim 
for an increased rating for PTSD, the Board also determined 
that this examination report marked the date that it was 
factually ascertainable that the moving party was entitled to 
a 100 percent rating for PTSD.  

The Board relied, in part, on the VA examiner's opinion that 
the moving party was incapable of managing his own finances.  
The Board also relied upon a March 1993 statement from a 
private psychologist who opined that the moving party's PTSD 
was chronic and severe and that he was "presently" 
unemployable.  This evidence is the earliest medical evidence 
on file subsequent to the RO's November 1982 rating decision.  

In view of the foregoing, there was neither error in fact or 
in law in the Board's July 1999 assignment of an earlier 
effective date of February 23, 1993, for a 100 percent rating 
for PTSD.  It simply cannot be said that there was an error 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1404(a).  Accordingly, the moving 
party's motion of clear and unmistakable error in the July 
1999 Board decision must be denied.


ORDER

The motion to revise or reverse a July 1999 decision of the 
Board of Veterans' Appeals granting an earlier effective date 
of February 23, 1993, for the assignment of a 100 percent 
rating for PTSD is denied.



		
				RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



